           Case 1:21-cv-01757-BAH Document 4 Filed 06/30/21 Page 1 of 3




      UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA

WASHINGTON METROPOLITAN AREA              )
TRANSIT AUTHORITY,                        )
                                          )
             Plaintiff,                   )
       v.                                 )
                                          )
                                          ) Civil Action No. 21-1757
                                          )
7,360 SQUARE FEET OF LAND, MORE OR        )
LESS, SITUATE IN THE DISTRICT OF          )
COLUMBIA (KNOWN AS 2500 28TH STREET )
NE AND 2510 BLADENSBURG ROAD NE),         )
and                                       )
                                          )
2510 BLADENSBURG ROAD LLC, et al.,        )
                                          )
              Defendants.                 )
_________________________________________ )


   DISCLOSURE OF CORPORATE AFFILIATIONS AND FINANCIAL INTERESTS

       Certificate required by LCvR 26.1 of the Local Rules of the United States District Court

for the District of Columbia:

       I, the undersigned, counsel of record for Washington Metropolitan Area Transit

Authority (“WMATA”), certify that to the best of my knowledge and belief, the following are

parent companies, subsidiaries, affiliates, or companies which own at least 10% of the stock of

WMATA which have any outstanding securities in the hands of the public: None.

       WMATA is an interstate compact agency, authorized under federal law, Public Law No.

89-774, 80 Stat. 1324, and, by the terms of its enabling legislation, an agency and instrumentality

of the District of Columbia, the State of Maryland, and the Commonwealth of Virginia.

       These representations are made in order that judges of this Court may determine the need

for recusal.




                                                1
         Case 1:21-cv-01757-BAH Document 4 Filed 06/30/21 Page 2 of 3




Dated:      June 30, 2021                 JEAN E. WILLIAMS

                                          Acting Assistant Attorney General

                                          /s/ Johanna M. Franzen
                                          JOHANNA M. FRANZEN
                                          MN Bar # 0392191
                                          EMMA E. HOLLOWELL
                                          DC Bar # 1047448
                                          Trial Attorneys
                                          United States Department of Justice
                                          Environment & Natural Resources Division
                                          P.O. Box 7611, Ben Franklin Station
                                          Washington, DC 20044-7611
                                          Telephone: (202) 305-0467
                                          Fax: (202) 353-7763
                                          Johanna.Franzen@usdoj.gov
                                          Emma.Hollowell@usdoj.gov




                                      2
          Case 1:21-cv-01757-BAH Document 4 Filed 06/30/21 Page 3 of 3




                                      PROOF OF SERVICE

       I HEREBY CERTIFY that this Disclosure of Corporate Affiliations and Financial

Interests will be served on all named Defendants together with other initial case filings.


                                                      /s/ Johanna M. Franzen
                                                      JOHANNA M. FRANZEN




                                                 3
